Case 1:19-cv-20592-JEM Document 47 Entered on FLSD Docket 10/05/2020 Page 1 of 2

                                                                            FILED ay ''            D.
                                                                                                     C,
                              UNITED STATES DISTRICT COURT
                              sou-rc Rx Ixs-nuc'roFa om oA                        g2T 2 5 2222
                                      w xw ow lslox                               tjojr
                                                                                 1.   j
                                                                                      rot4
                                                                                         r.s.
                                                                                            .
                                                                                            ).k)
                                                                                            .  ,
                                                                                               ytj
                                                                                s.          ,  sxja,
                    CASE NO :1:19-CV-20592->        TM Z/OTM O-M W S


  VA SSILIOS KUKORIM S,on behalfofhim self
  andthosesimilady situate;
        Plaintif,

  Ms.

  W ALM ART,m C.,aDélaware
  Corporation

        D efendants..




    NO TICE OFAPPEARANCE BY CLASS G M BER AND INTEO ED OBJECTOR.
    STEVEN F.H ELAND:NO TICE OF INTENT TO ATTEND THE OCTOBER 7.2020
                          STATUS CONFERENCE

        Classmember/intended Objector,inrm se,STEVEN F.HELFAND,Ighereafter
  RHELFAND'')respectfully filesthisNoticeofAppearanceasaclassmemberandintended

  Objectorinthiscase.
        H ELFA N D is aw are ofthe Court's status conference w llich is setfor October 7,2020.

  HELFAN D intendsto dialintothehearingto observe.

        HELFAND requestspermission to addresstheCouz'tfornom orethan two m inutes.In

  particular,theNam ed-plaintiF,VA SSILIOS KUKORINIS,hasfiled adocumentatDocket43 on



  lHelfandijhotan ordinaly rm se,litigant,havinggraduatedfrom the University ofM iami,
  SchoolofLtzw inDecember1999.Plaintx wasadmiqedtotheStateBarofcalfornia for
  neady twentyyears.W hileno longereligibleto practiceand disabledoPlaintiffdisclosesthisup-
                       '                                                               @
  gonttotheCourtbecauselessenedpleading standardsforrro selitigantsgenerally,areplmnly
  inapplicablehere.

  NoticeofAppearance                       Page 1of2                      Submittedby Objector
Case 1:19-cv-20592-JEM Document 47 Entered on FLSD Docket 10/05/2020 Page 2 of 2




  PacerZ/rFthatisnotaccessibletothegeneralpublic.Itisseeminglyan objectiontothe
  proposed classaction settlem ent;regarding the scope ofthe relemse thatw as subsequently

  w ithdraw n. Ihe entire class and the generalpublic,hw luding H ELFAN D ,are entitled to know,

  in thefirstinstance,thespecificsoftheVASSILIOS KUKORINIS declaration andthereasons

  foritsw ithdrawal.

         These issuesshould be discussed atthe statusconference. H ELFAN D requiresaccessto

  theVA SSILIO S KU K O RIN IS declaration;and requestslim ited discovery on the w ithdraw aland

  the rightto depose VA SSILIO S K U K ORJN IS.

  O ctober4,2020                             /S/Steven F.Helfand
                                             ClassM ember
  STEV EN F.H ELFAN D
  1400 SW I37TH AV EN UE,F 112
  PEC ROK E PIN ES,FL 33027
  786.676.1018
  I4OOSTEVEN.HELFAND@ GMAIL.COM
                                 CE RTIFICATE O F SERV IC E

        IHEREBY CERTIFY thaton tllis4111day ofOctober,2020,thatatrueand correctcopy
  oftheforegoing wasem ailed and served on a11counselforpartiesappearing in thisaction.

  O ctober4,2020                             /S/Steven F.H elfand
                                             Class M ember




  NoticeofAppearance                       Page2of2                       Submittedby Objector
